Citation Nr: 1721368	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected right ankle and knee disabilities.

2.  Entitlement to service connection for an upper gastrointestinal condition.

3.  Entitlement to service connection for dermatitis/dermatological condition, to include the elbow/forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988, October 1988 to June 1989, August 1992 to June 1993, December 1995 to September 1996, January 2002 to January 2003, and from May 2006 to May 2007.  Additionally, the Board notes that the Veteran had reserve duty between 1994 and 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

During the period of the appeal, the RO granted service connection for residuals of right small finger fracture, in a March 2012 Rating Decision.  Therefore, that claim for service connection has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that on the Veteran's April 2012 VA Form 9, he specifically restricted his appeal to the issues of entitlement to service connection for a left ankle condition, upper gastrointestinal condition, and for dermatitis/dermatological condition.  Thus, the issues of entitlement to service connection for a left knee condition and residuals of hernia surgery are not on appeal before the Board.

In March 2017, the Veteran testified at a central office hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Concerning the claim for entitlement to service connection for a left ankle condition, the board notes that a May 2010 VA examination report only dealt with the Veteran's right ankle, and did not comment on his left ankle.  The Board notes that in a June 2010 rating decision, the Veteran was granted service connection for a right ankle strain with mild laxity, as well as for patellofemoral syndrome, right knee.  In his March 2017 hearing, the Veteran testified that he felt that his service-connected right ankle and knee disabilities caused problems with his walking and left ankle.  A new VA examination is necessary to determine if the Veteran's left ankle condition is etiologically related to active or reserve service, to include as secondary to his service-connected right ankle and knee disabilities.

Concerning the claim for entitlement to service connection for an upper gastrointestinal condition, the Board notes that in a May 2010 VA examination report, the Veteran was diagnosed with irritable bowel syndrome.  However, the VA examiner never gave an etiological opinion as to whether the Veteran's current upper gastrointestinal condition is related to active or reserve service.  Additionally, in his March 2017 hearing, the Veteran testified that his gastrointestinal problems started in 1992, in Russia.  He reported that his symptoms worsened in 1997 while in Venezuela.  A new VA examination is necessary to determine if the Veteran's upper gastrointestinal condition is etiologically related to or was aggravated by active or reserve service.

Concerning the claim for entitlement to service connection for dermatitis, to include the elbow/forearm, the Board notes that the Veteran has never had an examination to determine if his dermatitis is etiologically related to active or reserve service.  During his March 2017 hearing, the Veteran testified that he was in a motorcycle accident and damaged his left arm.  He reported that the "scrapes and scratches" that he incurred in the field have become some kind of growth.  A VA examination is necessary to determine what, if any, skin condition the Veteran has on his left elbow/forearm, and whether it is related to his active or reserve service.

Finally, in his March 2017 hearing, the Veteran testified that he received treatment for his left ankle, upper gastrointestinal condition, and left elbow/forearm at the Richmond, Virginia VA Medical Center (VAMC).  The Board notes that the Veteran's treatment records only go up to February 2010.  On remand, the RO should attempt to obtain and associate with the record all treatment records concerning the Veteran's conditions.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his left ankle, upper gastrointestinal, and dermatitis conditions since February 2010.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. Schedule the Veteran for a VA orthopedic examination to determine whether any current left ankle condition was incurred in or aggravated by active or reserve service, to include as secondary to the service-connected right ankle and knee disabilities.  The entire claims file, including relevant records should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine:

a. Whether it is at least as likely as not (a 50 percent probability or greater) that any such left ankle condition is either directly related to active or reserve military service (active duty for training, or an injury during inactive duty training) or is proximately due to or chronically aggravated by the Veteran's service-connected right ankle and knee disabilities.

b. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. Schedule the Veteran for a VA intestinal examination to determine whether any current upper gastrointestinal condition was incurred in active service or a period of reserve service (active duty for training).  The entire claims file, including relevant records should be made available for review, and such review should be noted in the examination report.  All necessary studies and tests must be conducted, and all results should be associated with the claims file.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any such upper gastrointestinal condition is either directly related to active military or reserve service, or is proximately due to or chronically aggravated by the Veteran's active military or reserve service.

4. Schedule the Veteran for VA skin examination to determine whether any current dermatitis or dermatological condition, to include the elbow/forearm, was caused by, or is otherwise related to, his active military or reserve service (active duty for training).  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner must also note that the claims folder has been reviewed.  

After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed dermatitis began during active or reserve service or is related to some incidence of service.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




